Citation Nr: 0908454	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  03-26 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had 20 days active service from May 28 to June 
17, 1982.  He was discharged due to his failure to meet 
procurement fitness standards.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas. 

The Veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in July 2005, and a transcript 
of the proceeding is of record.  In its November 2005 
decision, the Board reopened previously denied claims for 
service connection for left knee and bilateral flat foot 
conditions, and then denied the underlying claims on their 
respective merits.  

The Veteran appealed the Board's decision as it pertained to 
a left knee disorder to the United States Court of Appeals 
for Veterans Claims (Court).  The Court in a November 2007 
memorandum decision remanded the case for further 
proceedings.  The Court issued its judgment in this case in 
December 2007. 

In September 2008, the Veteran provided additional evidence 
consisting of a  March 2008 opinion from a private physician, 
along with a waiver of RO initial consideration.  38 C.F.R. 
§§ 20.800, 20.1304(c) (2008).

For the reasons indicated, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required.







REMAND

The Board is remanding this case to obtain a VA medical 
opinion addressing the dispositive question of whether the 
Veteran's left knee disorder pre-existing service underwent 
substantial aggravation therein, in view of the Court's 
November 2007 Memorandum Decision requesting additional 
evidentiary findings on that issue, as well as to address 
recently obtained medical evidence on the subject. 

Under applicable law, service connection may be granted for a 
current disability that is the result of a disease or injury 
incurred in or aggravated by service.
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(a) (2008). 

In particular, service connection is available for a 
preexisting condition provided it was aggravated during 
service beyond its natural progression.  38 U.S.C.A. § 1153 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.306 (2008).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service.  In order to rebut the presumption 
of aggravation, there must be clear and unmistakable evidence 
that the increase in severity was due to the natural progress 
of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
 
Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137. 
 
VA's Office of General Counsel has issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury in 
question existed prior to service and that it was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches. 

In November 2005, the Board denied the Veteran's claim for 
service connection for a left knee disorder, finding that an 
April 1982 service entrance examination that noted a left 
knee surgery for cartilage removal in 1968 rebutted the 
presumption of sound condition.  The Board indicated that 
while the Veteran was then found qualified for active duty, 
he complained of left knee pain within two-weeks of 
commencing service, and on a medical board evaluation failed 
to meet fitness standards and underwent medical separation 
shortly thereafter.  There was no evidence of record that the 
Veteran's pre-existing knee condition was aggravated by his 
experience in the military. 

The Court's November 2007 Memorandum Decision held that an 
additional statement of reasons and bases was required to 
support a determination that a left knee condition was not 
aggravated in service.  The decision acknowledged and 
accepted the Board's initial rebuttal of the presumption of 
soundness.  On the matter of claimed aggravation, the Court 
identified as a basis for inquiry whether there was an 
increase in severity during service to trigger the 
presumption of aggravation.            It was indicated that 
the Board found that the left knee merely became 
"symptomatic" in service after overuse, but did not offer 
further explanation on the difference between "symptomatic" 
and increased severity.  The Court stated that more thorough 
consideration was warranted both on this issue, and provided 
the presumption of aggravation was applicable, whether it was 
then rebutted by evidence that any increase was due to no 
more than the natural progress of the condition.  

Following the Court's decision, the Veteran provided a March 
2008 opinion from Dr. G.L.W., a family practitioner.  He 
noted the Veteran underwent left knee surgery prior to 
service, but was evaluated by an orthopedic specialist on the 
day of an enlistment examination at which time no problems 
were observed.  Based on a clinical interview of the Veteran 
and review of medical records, it was his opinion that it was 
highly likely a left knee condition was aggravated due to 
activities in basic training, including heavy lifting and 
prolonged joint stress.  He clarified that it was likely that 
this increase in severity was not due to natural progression 
of the knee disorder. 

The matter presently before the Board is to consider whether 
in-service aggravation occurred, keeping in mind the 
provisions of the Court's Memorandum Decision, and in view of 
the newly received evidence.

The foregoing March 2008 physician's opinion is clearly 
supportive of this claim, however a more conclusive statement 
on the aggravation question that takes into account several 
key factual considerations in this case is necessary.  
Initially, the Veteran's April 1982 entrance examination did 
note a 1968 surgery for removal of left knee cartilage, and 
indicated only a reported history of "no problems since 
then."  As a result, there is no reason to indicate that the 
presumption of soundness would in fact apply.  Secondly, the 
service treatment records show the Veteran sought medical 
evaluation for left knee symptoms 9 days after beginning a 
period of active duty.  His treatment providers each alluded 
to the pre-existing knee surgery, and none identified any new 
injury or obvious deterioration in the knee joint.          
An x-ray was within normal limits.  A comprehensive medical 
assessment on the issue of aggravation would need to address 
this relatively brief window of time as to whether the 
Veteran's military duties had aggravated his pre-existing 
knee injury.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 303-04 (2008) (examiner's review of records from claims 
file, while important, is not dispositive absent review and 
consideration of most relevant case facts).  

Significant also is the principle that temporary or 
intermittent flare-ups of a preexisting injury do not 
constitute aggravation, but rather, the underlying condition, 
as contrasted with symptoms, must have worsened.  See Routen 
v. Brown, 10 Vet. App. 183, 189 (1997); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  Additional medical findings 
should be obtained as to whether the symptoms and 
manifestations that the Veteran showed in service were 
temporary flare-ups, or consistent with a more permanent 
worsening of a pre-existing knee injury.  

Hence, the Board is remaining this case for a VA examination 
by an orthopedist to determine whether the requirements to 
establish aggravation of a disorder that pre-existed service 
entrance were met, and in light of both evidence from service 
and more recent medical opinion evidence addressing in-
service aggravation.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008) (VA will provide 
a medical examination or obtain a medical opinion based upon 
a review of the evidence of record if VA determines it is 
necessary to decide the claim).  In formulating the opinion, 
it is necessary that the examiner consider whether the 
disability underwent an increase in severity on the basis of 
all the evidence of record pertaining to the manifestations 
of the disability prior to, during and subsequent to service.  
See 38 C.F.R. § 30306(b) (2008).

Also, during the pendency of this appeal, the Court issued 
the decision of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service 
connection" claim, including notice to the claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
While the case is on remand, the RO should provide the 
Veteran with a supplemental notice pertaining to these 
downstream elements of his claim. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran another 
VCAA letter in accordance with the 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(b)(1) (2008), and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 
which provides explanation of the 
information or evidence needed to 
establish a downstream disability rating 
and effective date.

2.  All up-to-date VA and private medical 
records relating to the left knee should 
be secured for incorporation into the 
record.  

3.  Schedule the Veteran for a VA 
examination with an orthopedist pertaining 
to his claimed left knee condition. The 
purpose of the examination is to determine 
whether the Veteran's left knee injury 
that pre-existed entrance into service 
underwent measurable aggravation therein.  
The claims folder must be made available 
for the examiner to review.  All tests 
deemed necessary should be accomplished.  
The VA examiner should initially state a 
clinical diagnosis as to all current 
disabilities involving the left knee.  The 
physician should then provide pertinent 
medical findings as to whether the 
Veteran's left knee condition pre-existing 
service, following his 1968 cartilage 
removal surgery, underwent in-service 
aggravation through addressing the 
inquiries below:

a)	Did the Veteran's left knee 
disorder undergo an increase in 
severity during service?  In making 
such determination, the examiner 
should consider and discuss the 
manifestations of the disability 
prior to, during and subsequent to 
service.  

b)	If an increase in severity 
occurred, were the symptoms 
manifested indicative of temporary 
flare-ups, or of a permanent 
worsening of the underlying knee 
condition?

c)	Provided there was in fact an 
increase in severity of a left knee 
disorder that involved some permanent 
effect, was this directly 
attributable to service, or instead 
to the natural progress of that 
condition?

In offering a determination on these 
questions, the VA examiner should take 
into consideration the March 2008 opinion 
from a private treating physician.  The 
examiner should also consider service 
treatment records indicating left knee 
pain occurred within two-weeks of 
commencing active duty, and comment upon 
whether the onset of symptoms within this 
brief interval either weighs in favor of, 
or against any finding of in-service 
aggravation.

A complete rationale must be provided for 
any opinion offered in a typewritten 
report.  If the VA examiner concludes that 
an opinion cannot be offered without 
engaging in speculation then the examiner 
should so indicate. 

4.  Then review the claims file.  If any 
of the directives specified in this remand 
have not been implemented, appropriate 
corrective action should be undertaken 
before readjudication.  Stegall v. West, 
11 Vet. App. 268 (1998). 

5.  Thereafter, the RO should readjudicate 
the claim for entitlement to service 
connection for a left knee condition. If 
the benefit sought on appeal is not 
granted, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



